                 Case 17-12560-JKS             Doc 4663         Filed 07/21/21         Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                                       Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC,                                          Case No. 17-12560 (JKS)
        1
et al.,
                                                                             (Jointly Administered)
                           Remaining Debtors.
                                                                             Ref. Docket No. 4662

                                         AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

SHARNA WILSON, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Class Action and Claims Solutions, Inc., located
   at 777 Third Avenue, New York, New York 10017. I am over the age of eighteen years and
   am not a party to the above-captioned action.

2. On July 16, 2021, I caused to be served the “Order Scheduling Omnibus Hearing Dates,”
   dated July 16, 2021 [Docket No. 4662], by causing true and correct copies to be:

         a. enclosed securely in separate postage pre-paid envelopes and delivered via first class
            mail to those parties listed on the annexed Exhibit A, and

         b. delivered via electronic mail to those parties listed on the annexed Exhibit B.




1        The Remaining Debtors and the last four digits of their respective federal tax identification number are as
         follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
         LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
         California 91423.




                                                          -1-
             Case 17-12560-JKS        Doc 4663       Filed 07/21/21   Page 2 of 6




3. The envelopes utilized in the service of the foregoing contained the following legend:
   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                  /s/ Sharna Wilson
                                                                  Sharna Wilson
 Sworn to before me this
 19th day of July, 2021
 /s/ Cassandra Murray
 Notary Public, State of New York
 No. 01MU6220179
 Qualified in Queens County
 Commission Expires April 12, 2022




                                               -2-
Case 17-12560-JKS   Doc 4663    Filed 07/21/21   Page 3 of 6




                    EXHIBIT A




                          -3-
Case 17-12560-JKS   Doc 4663   Filed 07/21/21   Page 4 of 6
Case 17-12560-JKS   Doc 4663    Filed 07/21/21   Page 5 of 6




                    EXHIBIT B




                          -4-
Case 17-12560-JKS   Doc 4663   Filed 07/21/21   Page 6 of 6
